In related proceedings, inter alia, pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Nassau County (Dane, J.), dated February 22, 2013, which denied his objections to two orders of the same court (Bloom, S.M.), both dated January 11, 2013, which, among other things, in effect, denied his petition for a downward modification of his child support obligation.
Ordered that the order dated February 22, 2013, is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s objections to the Support Magistrate’s, in effect, denial of his petition for a downward modification of his child support obligation since the appellant failed to meet his burden of establishing a substantial change in circumstances (see Matter of Rodriguez v Mendoza-Gonzalez, 96 AD3d 766, 767 [2012]; Matter of Bouie v Joseph, 91 AD3d 641, 642 [2012]).
The appellant’s remaining contentions are without merit. Rivera, J.E, Dillon, Chambers and Hinds-Radix, JJ., concur.